OPINION OF THE COURT
Memorandum.
Order unanimously reversed without costs, motion granted and complaint dismissed.
Plaintiffs commenced suit alleging defamation. According to the complaint, plaintiffs installed a new roof on one half of defendants’ premises pursuant to a written contract. After the work was completed, defendants erected a sign which stated as follows:
*208“MAJOR MESS BY MAJOR ROOFER DIV. C&S BUILDER INC. STEVE ABRAMS PRES SAYS ‘THIS IS A GOOD JOB* COME LOOK & YOU DECIDE.
“my side o.k. [with an arrow pointing to the side completed by plaintiffs, and an arrow pointing to the side completed by defendants].”
In the case at bar, defendants were obviously unhappy with work performed by plaintiffs and a subsidiary of plaintiff, Major Roofer Co., and reduced the expression to writing. While the language criticized the work performed, it cannot be said that the sign was more than mere opinion, and, therefore, not actionable.
DiPaola, P. J., Floyd and Doyle, JJ., concur.